To His Excellency William Gregory, Governor of the State of Rhode Island and Providence Plantations :
We have received from your excellency the following communication, viz.:
“Section 11 of article XI in amendment of the constitution, approved November 6th, 1900, provides that registra*652tion for all elections to be held prior to the Tuesday next after the first Monday in November, 1901,, shall be made on or before December 31st, 1900. I therefore request an' answer to the following questions :
“ 1st. Is a registration made as above required a sufficient one for that prescribed to be made on or before June 30th, 1901 ?
“2nd. When does the registration for the new term closing June 30th, 1901, begin? On the first day of July, 1900, on the first day of January, 1901, or after the General Assembly has provided by law for such registration as required by the amendment ? ”
Section 11 of article Xl is as follows : “The general assembly shall provide by law for the registration necessary to qualify persons to vote at said first election, which registration shall close on the last day of June A. D. 1901, and after the adoption of this amendment no person of whom registrar tion is or may be required by law shall be permitted to vote unless his name shall have been registered in the town or city where he resides on or before the last day of June next preceding the time of his voting. Eor all elections by the people held before said Tuesday next after the first Monday in November, A. D. 1901, the qualifications of the electors shall be such as were required by the constitution and laws existing at the time of the adoption of this amendment.”
In response to the first question, we are of opinion that registration made at any time between January 1, 1900, and December 31, .1900, is the registration required to qualify for any election by the people between January 1, 1901, and “the Tuesday next after the first Monday in November” (November 5), 1901. The last clause of section 11 of the amendment provides as follows :
“Eor all elections by the people held before said Tuesday next after the first Monday, in November, A. D. 1901, the qualifications of the electors shall be such as were required by the constitution and laws existing at the time of the adoption of this amendment” (November 6, 1900). At that time *653registration was required to be made “on or before the last day of December in the year next preceding the time of his voting.” Bee section 1 of article YII of amendments.
For the election to be held on said first Tuesday next after the first Monday in November, A. D. 1901, the first clause of the amendment provides as follows :
“The general assembly shall provide by law for the registration necessary to qualify persons to vote at said first election, which registration shall close on the last day of June, A. D. 1901.” This necessitates action by the General Assembly to determine the registration which shall be required of registry or of personal-property voters, so-called, to qualify for said election. If the General Assembly shall see fit to-provide by statute that registration theretofore made between January 1, 1900, and December 31, 1900, shall be included in the registration required to qualify to vote at the election on November 5, 1901, then, and not otherwise, will such registration be sufficient therefor. The amendment itself, without action of the General Assembly, gives it no such force, and until the General Assembly acts there is no registration provided for by the terms of the amendment which is sufficient to qualify for said election.
To the second question : ‘ ‘ When does the registration for the new term closing June 30th, 1901, begin?” We reply that it rests with the General Assembly to determine at what time prior to June 30, 1901, such registration shall begin. And the General Assembly may, if it see fit, provide that the registration which' qualifies for said first election on November 5, 1901, shall also qualify for all elections subsequent thereto and prior to July 1, 1902. And we are further of opinion that it is competent for the General Assembly to determine this question, both as to registry voters and as to' personal-property voters, so-called, at its January session next to be holden. We see no objection to a requirement by the General Assembly that for all elections subsequent to-July 1, 1902, the period of registration shall annually consist of the period between the last day of June next preceding such election and the first day of July prior to such last *654day of June ; or, in other words, providing for the annual ■closing of registration on the last day of June in each year for the year of twelve months next succeeding, as registration has heretofore annually ended on the last day of December for the year succeeding.
Mr. Justice Rogers is absent from the State, and we have not been able to confer with him.
John H. Stiness,
Pardon E. Tillinghast,
George A. Wilbur,
William W. Douglas,
Edward C: Dubois,
John T. Blodgett.